              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

JUSTIN E. RIDDLE and ERIN M.
RIDDLE,
                                                        8:18-CV-17
                 Plaintiffs,

vs.                                                      ORDER

CHARTER WEST BANK, a Nebraska
Corporation,

                 Defendant.


      IT IS ORDERED:


      1.   The Clerk of the Court shall modify the docket entry for the
           plaintiffs' filing 94 to indicate that the filing is a single
           motion, and that it is a motion for summary judgment.


      2.   The defendant may respond to the plaintiffs' motion for
           summary judgment (filing 94) on or before December 4,
           2018. The plaintiffs may reply in support of their motion on
           or before December 11, 2018.


      3.   In responding to the plaintiffs' motion, the defendant may
           assert any alleged noncompliance with Fed. R. Civ. P. 56
           and/or NECivR 56.1, along with any other procedural
           defenses, but the defendant shall also address the plaintiffs'
           motion on the merits of their claim.
4.   The defendant shall regard ¶¶ 1-13 of filing 94 as a
     statement of undisputed material facts within the meaning
     of NECivR 56.1(a)(1), and shall respond as provided by
     NECivR 56.1(b)(1).


Dated this 14th day of November, 2018.


                                   BY THE COURT:



                                   John M. Gerrard
                                   Chief United States District Judge




                             -2-
